          Case 2:18-cv-03578-MMB Document 22 Filed 10/23/18 Page 1 of 8



                                  IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA




CARRIE YOUSE and MARK YOUSE, w/h                                     CIVIL ACTION

              Plaintiffs,
                                                                     No. 2:18-cv-03578-MMB


                 V.




JOHNSON & JOHNSON, et a!..                                           ASBESTOS CASE


                 Defendants.                                         JURY TRIAL DEMANDED




                                              PROPOSED ORDER


        AND NOW, on this                   day of.            _, 2018, upon consideration of Defendant

Imerys TalcAmerica, Inc.'s Motion to Dismiss Amended Complaint for Lack of Personal Pursuant to Fed.

R. Civ. P. 12(b)(2), or Alternatively, for Failure to State a Claim Pursuant to Fed. R. Civ. P. 12(b)(6), and

Plaintiffs' Response thereto. It Is hereby ORDERED and DECREED that Defendant's Motion is DENIED.




                                                                     Michael M. Bayison, J.
             Case 2:18-cv-03578-MMB Document 22 Filed 10/23/18 Page 2 of 8



                                    IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA




CARRIE YOUSE and MARK YOUSE, w/h                                         CIVIL ACTION
              Plaintiffs,
                                                                         No. 2:18-cv-03578-MMB


                  V.




JOHNSON & JOHNSON, et ai,                                                ASBESTOS CASE


                  Defendants.                                            JURY TRIAL DEMANDED




  PLAINTIFF'S COMBINED RESPONSE AND MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT
 IMERYS TALC AMERICA. INC.'S MOTION TO DISMISS FOR PERSONAL JURISDICTION OR FOR FAILURE
                                                TO STATE A CLAIM


TO THE HONORABLE UNITED STATES DISTRICT COURT:


         Plaintiffs Carrie Youse and Mark Youse, by and through their attorneys, Gori Julian & Assoc. PC,

hereby submits this, their combined response and memorandum of law in opposition to Defendant

Imerys Talc America, Inc.'s ("Imerys") Motion to Dismiss Amended Complaint. In support of this

response, and in opposition to Defendants' motion, Plaintiffs would respectfully show the Court the

following:

                                      RELEVANT FACTS AND ALLEGATIONS


         Mrs. Youse was and is a resident of the Commonwealth of Pennsylvania currently, at the time of

exposure, as well as at the time of her diagnosis with Peritoneal Mesothelioma. This led Mrs. Youse to

file a Complaint in the Court of Common Pleas, In 2018, alleging injuries for Mesothelioma.

         It is undisputed that Defendant Imerys is not incorporated in Pennsylvania nor is its principal

place of business located in Pennsylvania^ However, Imerys is registered to do business as a foreign



^ Imerys Talc America, Inc. is a Delaware Corporation with a principal place of business in the State of California.

                                                           1
          Case 2:18-cv-03578-MMB Document 22 Filed 10/23/18 Page 3 of 8



corporation in Pennsylvania and has agents in Pennsylvania for service of process, thereby subjecting

itself to the jurisdiction of the courts within this Commonwealth. Defendant moved to have the claims

dismissed in their entirety for lack of personal jurisdiction. Plaintiff contends, as this Court has held In

Bors V. Johnson &Johnson, that registration as a foreign corporation In Pennsylvania is sufficient to give

personal jurisdiction In Pennsylvania. 208 F. Supp. 3d 648 (2016).

                                                 ARGUMENT


        In its Motion, Imerys asks this Court to ignore controlling Third Circuit precedent and its own

holdings that a corporation that registers to do business in Pennsylvania consents to personal jurisdiction

in the Commonwealth's courts. The Court should ignore Imerys' misleading arguments and follow the

established Third Circuit precedent and its own previous rulings. Additionally, Plaintiffs Amended

complaint filed in the Pennsylvania Court of Common Pleas, is plead with sufficient specificity to Imerys.

Although an argument not expressly made by Imerys In its briefing, defendant alluded to it in its Facts and

Procedural History so Plaintiff will address it briefly here. On a motion to dismiss, the court is required to

accept as true all allegations in the complaint and all reasonable inferences that can be drawn therefrom,

and to view them in the light most favorable to the nonmoving party.5eeOs/j/Verv. Levin, Fishbein,Sedran

& Sermon, 38 F.3d 1380,1384 (3d Cir. 3 1994). A complaint should be dismissed only if the alleged facts,

taken as true, fail to state a claim. See In re Warfarin Sodium Antitrust Litig., 214 F.3d 395,397-98 (3d Cir.

2000). The question is whether the claimant can prove any set of facts consistent with his or her

allegations that will entitle him or her to relief, not whether that person will ultimately prevail. Sc/jeaer v.

Rhodes, 416 U.S. 232, 236 (1974); Semerenko v. Cendant Corp., 223 F.3d 165, 173 (3d Cir. 2000). It is

undisputed that Plaintiff alleges her mesothelioma is a result of exposure to asbestos containing Johnson

& Johnson talcum powder products. It is also undisputed that Imerys was the supplier of talc for that

product, which would have been the source of any alleged asbestos content. Therefore, given that the
          Case 2:18-cv-03578-MMB Document 22 Filed 10/23/18 Page 4 of 8



Amended Complaint was sufficiently plead and the personal jurisdiction analysis below, the court should

deny Defendant's Motion.

    A.   Personal Jurisdiction Is Proper Based on Imervs' Consent.


         Plaintiffs content that jurisdiction is proper in this case under an express consent theory.

Defendant's brief, despite having previouslyargued this issue before this Court, continues to conflate the

issue of persona! jurisdiction.     Imerys mistakenly argues that the issue is one of general personal

jurisdiction and that the principles of Daimler do not allow for general personal jurisdiction under these

circumstances. However, a careful examination of the law shows that personal jurisdiction by express

consent not only survives Daimler but is indeed constitutional and fair; consistent with the Due Process

Clause of the Fourteenth Amendment. Despite contentions to the contrary the idea of express consent

by registration is a doctrine long accepted and applied by U.S. Courts and consistent with the Constitution

as well as the way jurisdiction is applied to individuals.

         Pennsylvania's long-arm statute, 42 Pa. C.S. § 5301, provides, in pertinent part, as follows:

             (a) General rule. - The existence of any of the following relationships
                 between a person and this Commonwealth shall constitute a sufficient
                 basis of jurisdiction to enable the tribunals of this Commonwealth to
                 exercise general personal jurisdiction over such person, or his personal
                 representative in the case of an individual, and to enable such tribunals
                 to render personal orders against such person or representative:...
                 (2) Corporations.—
                 (1) Incorporation under or qualification as a foreign corporation under
                 the laws of this Commonwealth.
                 (ii) Consent, to the extent authorized by consent.
                 (ill) The carrying on of a continuous and systematic part of its general
                 business within this Commonwealth.
         42 Pa. C.S.§ 5301(a)(2)

         Here, as in other cases, Imerys argues that Daimler repudiated the consent-by-registration theory.

However, as this Court ruled in Bars v. Johnson & Johnson, 208 F. Supp. 3d 648 (2016), Daimler is

distinguishable because it focused on general jurisdiction based on implied consent through minimum

contacts. Defendant Imerys first articulated this argument in 2016 in Bors and does so again in the present
          Case 2:18-cv-03578-MMB Document 22 Filed 10/23/18 Page 5 of 8



case. This Court found them as wanting then as It should today. Further, other district courts in

Pennsylvania have since similarly applied the consent-by-registration doctrine. See Gorton v. Air& Liquid

Systems Corp. 303 F. Supp. 3d 278 (2018) (Courts within the Third Circuit that have analyzed section 5301

following Daimler continue to follow the decision in Bane v. Netlink, Inc., where the Court found that "by

registering to do business in Pennsylvania, the defendant purposefully availed itself of the privilege of

conducting activities within the forum State, th[u]s Invoking the benefits and protections of its laws.".);

Hegna v. Smitty's Supply, Inc., 2017 WL 2563231 (E.D. Pa. 2017) (Holding that consent remains a valid

form of establishing personal jurisdiction after Daimler and that registering to do business in Pennsylvania

is consenting to general personal jurisdiction).

        The Third Circuit has interpreted and upheld the consent-by-registration provision of 42 Pa. C.S.

§ 5301{a)(2)(i). See Bane v. Netlink, Inc., 925 F.2d 637 (3d. Cir. 1991). In Bane, the Third Circuit

unequivocally held that "Pennsylvania law explicitly states that the qualification of a foreign corporation

to do business is sufficient contact to serve as the basis for the assertion of personal Jurisdiction." Id. at

640. The Third Circuit noted that "[cjonsent is a traditional basis for assertion of jurisdiction long upheld

as constitutional." Id. at 641.


        Generally, these courts have found that Due Process is satisfied, for purposes of a personal

jurisdiction analysis, If the court finds the existence of "minimum contacts" between the non-resident

defendant and the forum state, such that the maintenance of the suit does not offend traditional notions

of fair play and substantial justice, or by consent of the party asserting a lackof personal jurisdiction. See,

U.S. Const. Amend. The key difference between express consent by registration and implied consent by

minimum contacts is that, unlike the latter relying upon a finding of fictional consent, the consent in the

former situation is perspicuous and real. To consider any additional contacts the defendant may have

made with the forum is a superfluous exercise. The defendant has expressly availed itself to the in

personam jurisdiction of the forum.
           Case 2:18-cv-03578-MMB Document 22 Filed 10/23/18 Page 6 of 8



          Here, Imerys inaccurately restricts the Court's holding in Daimlerto a minimum contacts analysis

for general jurisdiction, ignoring that Daimler neither explicitly nor Implicitly overruled Bane, and a

majority of courts have held that clear statutory consent-by-registration provisions are valid. Indeed, the

Court in Daimleronly referenced its decision to one of general Jurisdiction over a foreign corporation that

has not consented to suit in the forum. Thus, on its face Do/m/er solely restricted general jurisdiction and

had no bearing on previous Supreme Court decisions involving consent to Jurisdiction. More recently

numerous courts have tackled the situation in different degrees and ways. Several courts have refused

to apply the consent by registration doctrine and others have readily applied the doctrine. The Court of

Appeals for the Eighth Circuit held that appointment of an agent for service of process under the forum

state's registration statute "Is a valid basis of personal Jurisdiction, and resort to minimum-contacts or

due-process analysis to justify the jurisdiction is unnecessary." Knowlton v.Allied Van Lines, Inc., 900 F.2d

1196,1200 (8th Cir. 1990). The court further elaborated that "[o]ne of the most solidly established ways

of giving such consent [to personal jurisdiction] is to designate an agent for service of process within the

State" and that it is perhaps so often forgotten "because it is of such long standing as to be taken for

granted." Id. at 1199-1200. Similarly, the United States District Court for the Southern District of New

Yorkdenied a defendant's motion to dismiss for lack of personal jurisdiction, noting "New York's long-held

view that the designation of an agent for service of process Is not merely a mechanism for transmitting

process           but         a         Veal         consent'          to         jurisdiction."         See

The Rockefeller University v. LigandPharmaceuticals, Inc., 581 F. Supp. 2d 461,466-67 (S.D.N.Y. 2008).

    B.    Consent-Bv-Registration Has Been Upheld Numerous Times bv the Third Circuit.


          This Court has addressed this issue and has held that registration as a foreign corporation in

Pennsylvania is sufficient to give personal jurisdiction in Pennsylvania. See Hegna v. Smitty's Supply, Inc.,

2017 WL 2563231 (E.D. Pa. 2017) (Holding that consent remains a valid form of establishing personal

jurisdiction after Daimler and that registering to do business in Pennsylvania Is consenting to general
          Case 2:18-cv-03578-MMB Document 22 Filed 10/23/18 Page 7 of 8



personal jurisdiction); see also Bars v. Johnson & Johnson, 208 F. Supp. 3d 648 (2016). Further, other

courts throughout the 3rd Circuit have in some circumstances applied the consent-by-registration

doctrine. See Otsuka Pharmaceutical Co., Ltd., v. Mylan, Inc., 106 F.Supp.3d 456 (2015) (consent remains

a valid basis for exercising personal jurisdiction over a nonresident defendant and designation of an in

state agent for service of process in accordance with a state registration statute constitutes consent);

Acorda Therapeutics, Inc. v. Mylan Pharmaceuticals Inc., 78 F.Supp.3d 572 (2015) (Holding that because

the requirement of personal jurisdiction represents first of all an individual right, it can, like other such

rights, be waived. And that a corporation may be deemed to have consented to the jurisdiction of the

courts in a particular state by complying with the requirements imposed by that state for registering or

qualifying to do business there.Kukich v. Electrolux Home Products, Inc., 2017 WL 345856 (U.S. Dist. Ct.

D. Md) (In deciding whether transfer to Middle District of Pa. was appropriate, the court found that

personal jurisdiction in Pennsylvania over the defendant was appropriate based on defendant's

registration as a foreign corporation in Pennsylvania, such registration was akin to a waiver of the personal

jurisdiction defense.); Senju Pharmaceutical Co., Ltd. V. Metrics, Inc., 96 F.Supp.3d 428 (D.N.J., 2015)

(defendant consented to personal jurisdiction in New Jersey by accepting service through its registered

agent in New Jersey).

    C.   The Amended Complaint Adequately Pleads Plaintiffs' Claims, but Should it be Necessary, the
         Court Should Grant Leave to Amend.


         A complaint Is sufficient if it contains "a short and plain statement of the claim showing that the

pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). "Under the liberal federal pleading rules, it Is not

necessary to plead evidence, and It is not necessary to plead all the facts that serve as a basis for the

claim." Armano v. Martin, 157 F. Supp. 3d 392, 399 (D.N.J. 2016).

         Under Fed. R. Civ. P. 12(b)(6), the party moving for dismissal has the burden of proving that no

claim has been stated. See Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406,1409 {3d CIr.), cert, denied,

501 U.S. 1222 (1991). The Court must "accept all factual allegations as true, construe the complaint in the

                                                      6
          Case 2:18-cv-03578-MMB Document 22 Filed 10/23/18 Page 8 of 8



light most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief." Phillips v. Cnty. OfAllegheny, 515 F.3d 224, 231 (3d Cir.

2008).

         Should the Court dismiss any aspect of Plaintiffs Amended Complaint, it should do so without

prejudice and grant leave to amend. See Fed. R. Civ. P. 15(a); Foman v. Davis, 371 U.S. 178,182 (1962).

Indeed, none of the reasons that may warrant denying a request for leave to amend (undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party, and futility of the amendment) are present

here. Foman, 371 U.S. at 182. If the Court finds that any aspect of Plaintiffs Amended Complaint is

lacking, fairness dictates that she be given an opportunity to address any such deficiency.

    D.   The Affidavit Filed in Support of Defendant's Motion Should be Stricken, or Plaintiff Should be
         Given the Qpportunitv to Conduct Discovery Necessary to Rebut it.


In support of its Motion to Dismiss, Imerys submitted the Affidavit of Patrick Downey, an alleged Director

of Engineering and Quality for Imerys. First, Mr. Downey's Affidavit is irrelevant to the legal arguments

contained in Imerys' Motion. It could only be relevant if Bane v. Netlink, Inc., 925 F.2d 637 (3d. Cir. 1991)

was not applicable, which it is. Therefore, Mr. Downey's Affidavit, although extraneous to the pleadings

as submitted, is moot for its intended purpose and should be stricken.

                                                CONCLUSION


         For ail the foregoing reasons, Plaintiffs respectfully request that this Court deny Defendant Imerys

Talc America, Inc.'s Motion to Dismiss Plaintiffs' First Amended Complaint for lack of Personal Jurisdiction.

                                                                    Respectfully submitted,

                                                                   /s/Jason M. Hodrinsky
                                                                   Gori Julian & Associates, PC
                                                                   360 Lexington Ave., 20^^^ Floor
                                                                   New York, NY10017
                                                                   Tel.: (646) 609-8021
                                                                   Attorneys for Plaintiff
Dated: October 23,2018
